Citation Nr: 1626583	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for removal of semilunar cartilage of the left knee, prior to October 30, 2014, on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 60 percent for a left total knee arthroplasty, since January 1, 2016, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran had active military service with the United States Marine Corps from November 1990 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) from June and September 2012 rating decisions of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which denied a rating in excess of 10 percent for left knee removal of semilunar cartilage.  

In a March 2015 decision, the Board granted a 20 percent rating for the Veteran's left knee removal of semilunar cartilage, prior to October 30, 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court).   On the basis of a Joint Motion for Remand (JMR), the Court in November 2015 vacated the Board's decision, and remanded the claim to the Board for readjudication in accordance with the JMR.

Also in March 2015, the Board remanded the issue of entitlement to a rating in excess of 30 percent for left total knee arthroplasty, effective from January 1, 2016, pending updated examination and treatment records.  In a July 2015 rating decision, the RO granted a 60 percent rating for left total knee arthroplasty, effective from January 1, 2016.  It appears that the Veteran has continued his appeal for an even higher rating for the left total knee arthroplasty, effective from January 1, 2016.

When the claims both returned to the Board in February 2016, the Board denied increased schedular ratings for the left knee semilunar cartilage removal, and remanded the question of extraschedular entitlement for that disability.  The Board also granted a separate 10 percent evaluation for left knee instability.

The Board notes that in a November 2014 rating decision, the RO awarded a temporary total (100 percent) rating under 38 C.F.R. § 4.30 for the service-connected left knee disability (characterized as left total knee arthroplasty) from October 30, 2014, through December 31, 2015; as this period is rated at the highest possible level, there remains no question or controversy for the Board to consider, and that period is not part of the current appeal.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

In March 2016 correspondence to the RO, and received by the Board in April 2016, the Veteran stated that he wished to withdraw his current appeals in their entirety.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an evaluation in excess of 20 percent for removal of semilunar cartilage of the left knee, prior to October 30, 2014, on an extraschedular basis, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of an appeal for an evaluation in excess of 60 percent for a left total knee arthroplasty, since January 1, 2016, on an extraschedular basis, are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

In March 2016, the Veteran and his representative submitted a written, signed statement to the RO, clearly asserting that withdrawal of the appeal in its entirety was desired.  He stated that, "I do not wish to pursue any further action concerning my appeal to BVA.  I am satisfied with my rating of 70%."  This refers to his overall combined rating since January 1, 2016.

When a withdrawal is filed prior to transfer of the case to the Board, it is effective as of the date of receipt at the Agency of Original Jurisdiction (AOJ).  After transfer, the withdrawal is effective upon the Board's receipt.  38 C.F.R. § 20.204(b)(3).  Here, the March 2016 filing was made to the RO, which was not the correct AOJ; the Appeals Management Center (AMC) in Washington, DC held jurisdiction over the claims at that time.  The appeal was then transferred to the Board in mid-May 2016.  At that time the Board assumed jurisdiction over the appeal and the claims file, and hence the withdrawal, as part of the electronic file in VBMS, was received by the Board.  The Veteran's withdrawal became effective as of the date of transfer.

The Board is aware that a separate office of the Veteran's representative filed an informal hearing presentation on the appellate issues at the end of May 2016, after the transfer of the file to the Board.  This brief makes no mention of the withdrawal, and does not request reinstatement of the appeals or in any way indicate that the Veteran has changed his mind.  His March 2016 statement was unequivocal, and has not been rescinded.

The Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration in connection therewith. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for an evaluation in excess of 20 percent for removal of semilunar cartilage of the left knee, prior to October 30, 2014, on an extraschedular basis, is dismissed.

The appeal for an evaluation in excess of 60 percent for a left total knee arthroplasty, since January 1, 2016, on an extraschedular basis, is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


